Citation Nr: 0214730	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  98-06 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  An unappealed April 1992 rating decision denied 
entitlement to service connection for PTSD.

2.  An item of evidence received subsequent to the April 1992 
rating decision is so significant that it must be reviewed to 
fairly decide the merits of the veteran's claim.

3.  There is credible supporting evidence that the veteran 
experienced an in-service stressor upon which a diagnosis of 
PTSD has been made.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991 and Supp. 2002).

2.  Evidence received since the April 1992 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

3.  PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102, 3.159).

The veteran's claim of service connection for PTSD was denied 
by an April 1992 rating decision.  A claim which is the 
subject of a prior final decision may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The Board notes that there has 
been a regulatory change with respect to the definition of 
new and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).   As the veteran filed his claim prior to this 
date, the earlier version of the law remains applicable in 
this case.

In the January 1998 rating decision on appeal, the RO did not 
specifically address the question of whether new and material 
evidence had been submitted to reopen the veteran's service 
connection claim.  The Board, however, must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (1996).

Evidence received since the April 1992 rating decision 
includes VA examinations (March 2002) and letters indicating 
that the veteran suffers from PTSD (the lack of a diagnosis 
of PTSD had been the basis of the April 1992 denial).  The 
Board views this new item of evidence as so significant that 
it must be reviewed in order to fairly decide the merits of 
the veteran's claim.  In other words, the Board finds that 
the evidence is new and material under 38 C.F.R. § 3.156.  As 
such, the Board will now adjudicate this claim on the merits.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and the claimed inservice 
stressor; and credible evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f); See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that a March 2002 VA examiner indicated that 
the veteran met the criteria for PTSD.  Although contrary 
opinions exist in the claims file, the Board is unable to 
distinguish the opinions, and therefore finds that VA medical 
records reflect a diagnosis of PTSD, and further find that a 
VA examiner has opined that the veteran's PTSD is related to 
events in service.  However, the Board notes that a diagnosis 
of PTSD, related to service, based on an examination which 
relied upon an unverified history, is inadequate.  West v. 
Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be 
determined whether there exists a stressor that has been 
verified so as to support the diagnosis of PTSD.

The veteran's personnel records reflect that he served as a 
light and heavy vehicle driver with a transportation units in 
Vietnam.  In his statements, hearing testimony, and 
examinations, the veteran has consistently indicated that his 
stressors included witnessing the ambush (and deaths) of 
fellow soldiers while taking part in a convoy in 1966 
transporting ammunition to the 11th Armored Calvary Regiment.  
He has identified one of the soldiers killed as "Kennedy."

Based on the veteran's statements, his military occupational 
specialty, and his personnel records, the Board finds that 
the claimed stressor has probably been verified by credible 
supporting evidence.  At the very least, the veteran's 
description of his wartime experiences are not inconsistent 
with the remaining evidence.  The evidence shows that the 
veteran currently has a diagnosis of PTSD, and the March 2002 
VA examiner has stated that the veteran has psychological 
trauma related to his exposure to "direct killing."  The 
death of a soldier named Kennedy at the time, location, and 
circumstances described by the veteran has been confirmed by 
the Department of the Army.  The Board is also convinced that 
the evidence of record (including the veteran's letters 
written in 1966) reveals that the veteran was fired upon 
during his military service and was stationed in areas that 
were subjected to mortar attack.  As such, the evidence shows 
that the veteran's PTSD arose out of his experiences in 
service.  38 C.F.R. § 3.304(f); Cohen, supra.


ORDER

Entitlement to service connection for PTSD is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

